NOYES, Circuit Judge.
The injunction granted in this cause was broad and sweeping. The defendant did not oppose its issue, and apparently ignored it afterwards. The objections which it now offers constitute no reason why the injunction should not have been obeyed. The lamps which it sold and offered for sale manifestly come within its provisions.
It follows, therefore, that the defendant must be adjudged in contempt. It is ordered to pay a fine of $300 — $250 of which shall be paid to the complainant for expenses incurred in the prosecution of this motion, and the remainder to the United States.
While the defendant has delayed in applying for the modification of the injunction, I have reached the conclusion that it is entitled to some relief. No reason is apparent why a broader injunction order should stand against this defendant than exists after its modification by the Circuit Court of Appeals in the case of the complainant against the Manhattan Screw & Stamping Works, 170 Fed. 188.
The order in this case may be modified to conform to the order referred to and to the decision of the Circuit Court of Appeals.